6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11-January-2021 has been entered.
Response to Amendment
Applicant’s amendments, filed January 11, 2021, have been entered. Claims 10 and 16 have been amended, and claims 10-14, 16, 17 and 19 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 5-10, filed January 11, 2021, with respect to the rejections of claims 10-14, 16, 17 and 19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argues that neither Honeycutt et al. (Pub. No. US 2016/0364532 A1, hereinafter “Honeycutt”) nor Heinze et al. (Patent No. US 6,915,254 B1, hereinafter “Heinze”) teaches “processing the text-based concept-defining data based upon the natural language processing engine thereby to identify one or more clinical codes associated with the concept-defining data” as recited in independent Remarks p. 6), and Heinze does not teach search queries for clinical records and only focuses on assigning a code to a physician note (Remarks pp. 6-7). 
In response, examiner respectfully submits that Honeycutt was cited in part as teaching the second to last limitation of claim 10, where the text-based concept-defining data (i.e. search query) is processed and clinical codes are identified which are associated with the concept-defining data, rather than being cited as identifying clinical records (see Final Rejection dated 09-July-2020, pp. 7-8). Heinze was cited in part as teaching pre-processing clinical records based upon a natural language processing engine to associate the records with clinical codes (see Final Rejection dated 09-July-2020, pp. 4-5), rather than being cited as teaching search queries for clinical records. Regarding amended claim 10, third limitation, the rejection has been updated to show that the combination of Heinze and Honeycutt teach said limitation, with Heinze teaching the natural language processing engine as set forth below.
Applicant further argues that Charlot et al. (Patent No. US 9,418,150 B2, hereinafter “Charlot”) does not teach the last two limitations of claim 10, specifically arguing that Charlot the term expansion used to search for descriptions similar to the user entered search description are based on a tree or hierarchy (enumerations) of concepts and that Charlot does not process search values to associate them with clinical codes nor identify search results on the basis that Remarks pp. 7-9). 
In response, examiner respectfully submits that the natural language processing engine in the Instant Application operates in conjunction with (and leverages) a clinical terminology knowledge base, which are predefined (i.e. enumerations) (Specification [0046, 0058]). Charlot also teaches that each concept may have one or more descriptions mapped to it. Searching and reporting may be accomplished using descriptions (i.e. search values), after which a concept-description match may be used to rank and order documents [Col. 5 lines 24-29]. Each description may be mapped to an administrative code (CPT4, ICD-9-CM, ICD-10-CM, etc.) as well as to reference terminology [Col. 5 lines 47-50].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze in view of Honeycutt further in view of Charlot.
Regarding claim 10, Heinze teaches:
maintaining access to a database that includes data representative of clinical records, wherein each clinical record is pre-processed based upon a natural language processing engine, wherein the natural language processing engine leverages a clinical terminology database thereby to associate the record with one or more clinical codes, (Heinze – the invention automatically assigns medical codes to physician notes using natural language processing [Col. 2 lines 29-31]. A physician note is a physician generated record of a physician-patient encounter [Col. 3 lines 63-65]. A physician’s note is accepted, which may be in any number of formats including a word processor generated file. The file is normalized and processed by a central natural language processing engine [Col. 4 lines 6-18]. The natural language processing engine has complete knowledge of the vectors that define codes, and includes a set of knowledge vectors that broadly define the language of the entire set of diagnoses that can be coded [Col. 5 lines 15].)
wherein the clinical codes are defined in a clinical code hierarchical structure (Heinze – the code resolution algorithm is a knowledge base tool that combines, adds and/or removes specific codes based on “concept refinement” and industry coding standards. The process for enforcing coding standards accepts the codes output from vector processing and applies the rules defined in ICD9 and CPT related to specific, co-occurrence, and ordering [Col. 23 lines 11-20], where ICD9 and CPT are hierarchical [Col. 24 lines 1-3].)
based upon the natural language processing engine (Heinze – the invention automatically assigns medical codes to physician notes using natural language processing [Col. 2 lines 29-31]. A physician note is a physician generated record of a physician-patient encounter [Col. 3 lines 63-65]. A physician’s note is accepted, which may be in 
Heinze does not appear to teach:
receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data
which provides a single representation of a concept that has a non-enumerable set of representations
processing the text-based concept-defining data [based upon the natural language processing engine] thereby to identify one or more clinical codes associated with the concept-defining data
and identifying one or more clinical records on the basis that they are associated with the same clinical codes as the concept-defining data
However, Honeycutt teaches:
receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data (Honeycutt – a code search tool is configured to allow a user to input a search query via an electronic user interface [0035]. Fig. 15 – 1510 discloses an input search query received from a user [0077]. The user may search for 
which provides a single representation of a concept that has a non-enumerable set of representations (Honeycutt – a search of a code data set for matching codes relevant to a user’s input search query may be performed in any suitable way, for example keywords in the input search query may be detected in the descriptive text accompanying the codes in the promulgated code set(s), and/or in the code set’s index or any other suitable text fields in the code set, to identify codes matching the search query. Any suitable enhancements to keyword searching may be applied, such as stemming, synonym expansion, clinical terminology normalization, etc. [0058]. Examiner interprets that enhancements to keyword searching such as stemming and synonym expansion discloses a non-enumerable set of representations.)
processing the text-based concept-defining data [based upon the natural language processing engine] thereby to identify one or more clinical codes associated with the concept-defining data (Honeycutt – Fig. 15 -1520 discloses that the input query may be processed to retrieve matching codes from a data set of hierarchically-related medical codes, and the highest-level match (i.e. the most generic) matches may be presented to the user for selection [0077].)

Heinze modified by Honeycutt does not appear to teach:
and identifying one or more clinical records on the basis that they are associated with the same clinical codes as the concept-defining data
However, Charlot teaches:
and identifying one or more clinical records on the basis that they are associated with the same clinical codes as the concept-defining data (Charlot – an end user enters a description as a search engine value [Col. 13 lines 58-60]. Once ranked, a list of documents (i.e. clinical records) may be compiled and displayed for the searched description. To accomplish this, the system may execute a reverse index of documents to the description and the description to 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze, Honeycutt and Charlot before them, to modify the system of Heinze and Honeycutt of maintaining access to a database that includes data representative of clinical records, wherein a natural language processing engine leverages a clinical terminology database thereby to associate the record with one or more clinical codes, receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data, and processing the text-based concept-defining data based on a predefined protocol to identify one or more clinical codes with the teachings of Charlot of identifying one or more clinical records that are associated with the same clinical codes as the concept-defining data. One would have been motivated to make such a modification to make searching for documents or other electronic content easier (Charlot - [Col. 1 lines 37-39]).
Claims 17 and 19 correspond to claim 10 and are rejected accordingly.
Regarding claim 11, Heinze does not appear to teach:
including additionally associating with the concept-defining data one or more further clinical codes, wherein the one or more further clinical codes are sub-tree codes to the identified one or more clinical codes in the hierarchical structure
However, Honeycutt teaches:
including additionally associating with the concept-defining data one or more further clinical codes, wherein the one or more further clinical codes are sub-tree codes to the identified one or more clinical codes in the hierarchical structure (Honeycutt - Fig. 15 -1520 discloses that the input query may be processed to retrieve matching codes from a data set of hierarchically-related medical codes, and the highest-level match (i.e. the most generic) matches may be presented to the user for selection [0077]. Some commonly used coding systems, such as ICD codes, are organized in a hierarchy in which the most specific codes are designated as subcodes of less specific codes [0028]. The user may enter the search query to find one or more codes in a set of hierarchically-related medical codes that are applicable to a patient encounter that the user is documenting [0035].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze, Honeycutt and Charlot before them, to modify the system of Heinze, Honeycutt and Charlot of of maintaining access to a database that includes data representative of clinical records, wherein a natural language processing engine leverages a clinical 
Regarding claim 12, Heinze does not appear to teach:
wherein the interface is configured to enable the user to select whether or not to perform the process of additionally associating with the concept- defining data one or more further clinical codes, wherein the one or more further clinical codes are sub-tree codes to the identified one or more clinical codes in the hierarchical structure
However, Honeycutt teaches:
wherein the interface is configured to enable the user to select whether or not to perform the process of additionally associating with the concept- defining data one or more further clinical codes, wherein the one or more further clinical codes are sub-tree codes to the identified one or more clinical codes in the hierarchical structure (Honeycutt – Fig. 15 – 1530 discloses 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze, Honeycutt and Charlot before them, to modify the system of Heinze, Honeycutt and Charlot of  maintaining access to a database that includes data representative of clinical records, wherein a natural language processing engine leverages a clinical terminology database thereby to associate the record with one or more clinical codes, receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data, processing the text-based concept-defining data based on a predefined protocol to identify one or more clinical codes, and identifying one or more clinical records that are associated with the same clinical codes as the concept-defining data with the teachings of Honeycutt of wherein the interface is configured to enable the user to select whether or not to perform the process of additionally associating with the concept- defining data one or more further clinical codes. One would have been motivated to make such a modification to replace paper record-keeping with electronic storage methods and provide physical space and time savings (Honeycutt - [0003]).

wherein there is a plurality of clinical code hierarchical structures
However, Honeycutt teaches:
wherein there is a plurality of clinical code hierarchical structures (Honeycutt – code data set may include any suitable types of codes for which one or more hierarchical code sets are available, such as ICD-10 codes [0057].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze, Honeycutt and Charlot before them, to modify the system of Heinze, Honeycutt and Charlot of  maintaining access to a database that includes data representative of clinical records, wherein a natural language processing engine leverages a clinical terminology database thereby to associate the record with one or more clinical codes, receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data, processing the text-based concept-defining data based on a predefined protocol to identify one or more clinical codes, and identifying one or more clinical records that are associated with the same clinical codes as the concept-defining data with the teachings of Honeycutt of wherein there is a plurality of clinical code hierarchical structures. One would have been motivated to make such a modification to replace paper record-keeping with electronic storage methods and provide physical space and time savings (Honeycutt - [0003]).
Regarding claim 14, Heinze does not appear to teach:
wherein the interface is configured to enable the user to select one or more of the plurality of clinical code hierarchical structures for a given query
However, Honeycutt teaches:
wherein the interface is configured to enable the user to select one or more of the plurality of clinical code hierarchical structures for a given query (Honeycutt – a first screen of search results may be presented with selectable items corresponding to matching codes, not all of which are at the most specific level of the hierarchy of the code set. For example, if the user were to input a search query of “diabetes” in search of an ICD-9-CM code for the patient’s diagnosis, instead of presenting the 40 most specific subcodes the system may first present the generic code 250 (“Diabetes mellitus”) for the user to select. By doing so, the user may confirm that “diabetes mellitus” as a general category satisfies the search query, and then the system may proceed to present further selectable items corresponding to the selected generic code’s subcodes to enhance the specificity of the user’s ultimate selection [0036].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze, Honeycutt and Charlot before them, to modify the system of Heinze, Honeycutt and Charlot of  maintaining access to a database that includes data representative of clinical records, wherein a natural language processing engine leverages a clinical terminology database thereby to associate the record with one or more clinical 
Regarding claim 16, Heinze teaches:
identifying a set of user-generated text contained a user interface object in a user interface environment; processing the set of user-generated text based on a natural language processing engine, wherein the natural language processing engine leverages a clinical terminology knowledge base;
based on the processing, identifying a set of one or more suggested classification codes, wherein the classification codes are defined by a pre-existing clinical code structure (Heinze – the code resolution algorithm is a knowledge base tool that combines, adds, and/or removes specific codes based on “concept refinement” and industry coding standards [Col. 23 lines 11-14, also see Col. 2 lines 48-59, for steps of how codes are identified]. The codes for diagnoses are taken from ICD database and the codes for medical services, including interpretation of test results, procedures, and level of medical service provided, are taken from CPT database (i.e. pre-existing) [Col. 12 lines 66-67, Col. 13 lines 1-3].)
causing display of a user interface component in the user interface environment, wherein the user interface component: (Heinze – the CRW code separates the actual graphical user interface layer from the business rules and logic [Col. 24 lines 48-49].) 
(i) displays the identified set of one or more suggested classification codes (Heinze – the coder review workstations are available to perform a number of different functions. These include displaying coding results for quality assurance reviews [Col. 24 lines 36-40].) 
and (ii) enables a user to selectively confirm/reject one or more of the set of identified codes (Heinze – the coder review workstations are available to perform a number of different functions. 
receiving input representative of the one or more of the set of identified codes selectively confirmed by the user (Heinze – the coder review workstations, which may reside at the host site or the client site, are available to perform a number of different functions, which includes providing provider and pater specific code resolution [Col. 24 lines 36-40].)
providing a signal thereby to cause association of a clinical record including the set of user- generated text with the set of identified codes selectively confirmed by the user (Heinze – the coder review workstations, which may reside at the host site or the client site, are available to perform a number of different functions, which includes providing provider and payer specific code resolution [Col. 24 lines 36-40].)
maintaining access to a database that includes data representative of clinical records, wherein each clinical record is pre-processed based upon a natural language processing engine thereby to associate the record with one or more clinical codes, (Heinze – the invention automatically assigns medical codes to physician notes using natural language processing [Col. 2 lines 29-31]. A physician note is a physician generated record of a physician-patient encounter [Col. 3 lines 63-65]. A physician’s note is accepted, which may be in any number of formats including a word processor 
wherein the clinical codes are defined in a clinical code hierarchical structure (Heinze – the code resolution algorithm is a knowledge base tool that combines, adds and/or removes specific codes based on “concept refinement” and industry coding standards. The process for enforcing coding standards accepts the codes output from vector processing and applies the rules defined in ICD9 and CPT related to specific, co-occurrence, and ordering [Col. 23 lines 11-20], where ICD9 and CPT are hierarchical [Col. 24 lines 1-3].)
based upon the natural language processing engine (Heinze – the invention automatically assigns medical codes to physician notes using natural language processing [Col. 2 lines 29-31]. A physician note is a physician generated record of a physician-patient encounter [Col. 3 lines 63-65]. A physician’s note is accepted, which may be in any number of formats including a word processor generated file. The file is normalized and processed by a central natural language processing engine [Col. 4 lines 6-18]. The natural language processing engine has complete knowledge of the vectors that define codes, and 
Heinze does not appear to teach:
receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data
which provides a single representation of a concept that has a non-enumerable set of representations
processing the text-based concept-defining data [based upon the natural language processing engine] thereby to identify one or more clinical codes associated with the concept-defining data
and - 3 of 5 -Attorney Docket 10803-700 . US Oidentifying one or more clinical records on the basis that they are associated with the same clinical codes as the concept-defining data
However, Honeycutt teaches:
receiving a query from an interface that is configured to enable user input of query parameters, wherein the query parameters include text-based concept-defining data
which provides a single representation of a concept that has a non-enumerable set of representations (Honeycutt – a search of a code data set for matching codes relevant to a user’s input search query may be performed in any suitable way, for example keywords in the input search query may be detected in the descriptive text accompanying the codes in the promulgated code set(s), and/or in the code set’s index or any other suitable text fields in the code set, to identify codes matching the search query. Any suitable enhancements to keyword searching may be applied, such as stemming, synonym expansion, clinical terminology normalization, etc. [0058]. Examiner interprets that enhancements to keyword searching such as stemming and synonym expansion discloses a non-enumerable set of representations.)
processing the text-based concept-defining data [based upon the natural language processing engine] thereby to identify one or more clinical codes associated with the concept-defining data (Honeycutt – Fig. 15 -1520 discloses that the input query may be processed to retrieve matching codes from a data set of hierarchically-related medical codes, and the highest-level match (i.e. the most generic) matches may be presented to the user for selection [0077].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze and Honeycutt before them, to modify the system of Heinze of identifying and processing a set of user-generated text, identifying a set of one or more 
Heinze modified by Honeycutt does not appear to teach:
and - 3 of 5 -Attorney Docket 10803-700 . US Oidentifying one or more clinical records on the basis that they are associated with the same clinical codes as the concept-defining data
However, Charlot teaches:
and - 3 of 5 -Attorney Docket 10803-700 . US Oidentifying one or more clinical records on the basis that they are associated with the same clinical codes as the concept-defining data (Charlot – an end user enters a description as a search engine value [Col. 13 lines 58-60]. Once ranked, a list of documents (i.e. clinical records) may be compiled and displayed for the searched description. To accomplish this, the system may execute a reverse index of documents to the description and the description to document, and then compile and display a ranked index of documents [Col. 14 lines 28-32]. Each concept may have one or more many descriptions mapped to it. Searching and reporting may be accomplished using descriptions, after which a concept-description match may be used to rank and order documents [Col. 5 lines 24-29]. Each description may be mapped to an administrative code (CPT4, ICD-9-CM, ICD-10-CM, etc.) as well as to reference terminology [Col. 5 lines 47-50].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Heinze and Honeycutt before them, to modify the system of Heinze and Honeycutt of identifying and processing a set of user-generated text, identifying a set of one or more classification codes, displaying a set of one or more suggested codes and enabling a user to select confirm/reject one or more of the codes, receiving an input representative of one or more codes confirmed by the user, associating a record including the user-generated text with the codes confirmed by the user,  with the teachings of Honeycutt of maintaining access to a database that includes records associated with codes, receiving a query including a text-based concept-defining data, processing the text-based concept-defining data and identifying one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166